United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Hebron, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2233
Issued: August 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant filed a timely appeal from a July 28, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective February 14, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 16, 2006 appellant, then a 52-year-old transportation security screener, sustained
right arm and shoulder injuries while pushing bags down a conveyor belt.2 He was thereafter
placed on light duty until August 25, 2006. Appellant underwent two right shoulder
arthroscopies on August 25 and November 21, 2006, both of which were authorized by OWCP
and performed by Dr. Timothy E. Kremchek, a Board-certified orthopedic surgeon. OWCP
accepted his traumatic injury claim for right upper arm and shoulder sprains, a degenerative
labral tear, synovitis and impingement syndrome. It later expanded the claim to include left
upper arm and shoulder sprains. Appellant received compensation for temporary total disability
beginning August 25, 2006.
OWCP requested clarification from Dr. Kremchek in a November 2, 2006 letter
regarding appellant’s disability status, noting that he was “expected to return to some type of
modified work when no longer totally disabled because of the accepted condition.” In a
November 6, 2006 report, Dr. Kremchek commented that appellant’s right shoulder was “really
locked” and physical therapy was ineffective. His January 4, 2007 postoperative report indicated
minor improvement, but added that appellant was “still unable to work at his regular
occupation.”3
In an April 12, 2007 work capacity evaluation form, Dr. Kremchek checked the “no” box
in response to a question asking whether appellant was able to perform his regular job. He
assessed that the right shoulder reached maximum medical improvement and imposed permanent
30-pound pushing, pulling and lifting restrictions as well as an overhead lifting ban. Reports
from Dr. Kremchek dated July 5 and September 13, 2007 detailed that appellant sustained neck,
back and left shoulder symptoms secondary to right adhesive capsulitis. Dr. Kremchek
explained that appellant overused these areas since he “ha[d] to pick up the demands that he was
unable to do with his right shoulder.”
OWCP notified appellant in a June 5, 2008 letter that a narrative medical report was
needed to determine if he remained disabled due to his work injury. In an August 28, 2008 work
capacity evaluation form, Dr. Kremchek checked the “no” box in response whether appellant
was able to perform his regular job and assessed that his right shoulder reached maximum
medical improvement. He imposed permanent pushing, pulling and lifting limitations of 10 to
20 pounds for the left shoulder and 30 pounds for the right.
On November 18, 2008 OWCP referred appellant for a second opinion examination to
Dr. Richard T. Sheridan, a Board-certified orthopedic surgeon. In Dr. Sheridan’s December 3,
2008 report, appellant presented intermittent left medial parascapular numbness and right
shoulder pain. He did not exhibit any major cervical or upper extremity irregularities on
examination. After reviewing the November 6, 2008 statement of accepted facts and the medical
2

Appellant’s work activities included manual lifting, pushing and pulling of passenger baggage up to 70 pounds,
bending and stooping to conduct security wand searches and standing up to two hours with no breaks.
3

Medical records indicated that appellant was released to limited duty effective February 15, 2007, but did not
receive a job offer from the employing establishment.

2

file, Dr. Sheridan advised that appellant’s subjective complaints deviated from the objective
findings. He opined that the right shoulder sprain, degenerative right labral tear, right synovitis,
right shoulder impingement syndrome and left shoulder sprain resolved and that appellant had no
work-related cervical injuries. Dr. Sheridan concluded that appellant required no further medical
treatment and was “not disabled from all or any work.”
In a January 21, 2009 supplementary report, Dr. Kremchek maintained that appellant
sustained a permanent right shoulder disability along with left shoulder soreness. He related that
appellant’s ongoing problems after two years of postoperative treatment suggested a scapular
stabilizer or cervical impairment and recommended further evaluation.
OWCP determined that a conflict in medical evidence existed between Drs. Kremchek
and Sheridan regarding whether appellant remained disabled as a result of his accepted
employment condition or whether his condition resolved. It referred appellant to Dr. Arthur F.
Lee, a Board-certified orthopedic surgeon, for a referee examination.
Dr. Lee submitted two separate reports, one regarding examination of appellant and the
second pertaining to a review of medical records. In the first report dated May 21, 2009, he
noted findings on exanimation. Appellant complained of neck, back and bilateral shoulder
symptoms and denied having any injuries before the June 16, 2006 injury. He was unemployed
since August 2006. On examination, appellant exhibited trace crepitation and slightlydiminished forward flexion and abduction of the shoulders as well as cervical, thoracic and
lumbar tenderness.
Dr. Lee remarked that visual inspection, palpation, circumference
measurements and other objective testing of the biceps, triceps and shoulders did not
demonstrate muscular atrophy or any other factor indicative of favoring, disuse, diminished
range of motion or neurological compromise. He added that appellant’s well-healed arthroscopic
portals were “the only truly objective finding on examination.” Sensory examination of both
shoulders was normal. Although appellant voiced a variety of subjective complaints about his
shoulders, Dr. Lee noted that he could not “demonstrate any objective explanation for these
complaints.” Dr. Lee noted the absence of palpable cervical, thoracic and lumbar spasms, which
conflicted with appellant’s account of tenderness. The results of gait, sensory motor, straight leg
raise and heel-to-toe assessments were also inconsistent with neurologic, thoracic, lumbar and
sacroiliac joint pathologies. X-rays showed type 2 and type 3 acromion process morphology of
the right and left shoulders, respectively, mild degenerative C5-C6 disc disease, degenerative
C4-C5 and C5-C6 facet disease, mild-to-moderate degenerative thoracic disc disease with
associated kyphosis and mild diffuse degenerative lumbar facet disease. Dr. Lee commented that
the degenerative changes were consistent with appellant’s age. He opined that appellant’s
injuries “appear to be of a self-limited, soft tissue nature and the expectation would have been
that they would have resolved within a fairly rapid period of time,” namely three months at a
maximum, with rest, medication and physical therapy. Dr. Lee concluded that the objective
findings did not support disability.
In his second report dated October 15, 2009, Dr. Lee reviewed appellant’s history and
medical records. He pointed to the lack of findings concerning the left shoulder until two years
after the accepted June 16, 2006 injury and explained that a magnetic resonance imaging scan
only revealed a degenerative, nonwork-related labral cyst. Dr. Lee stated that he could provide
no objective explanation as to why appellant reported continued symptoms. He stated that the

3

overall function of appellant’s shoulder was quite good with no signs of post-traumatic arthritis,
instability, ongoing rotator cuff pathology or ligamentous injury. Dr. Lee also stated that there
was “absolutely no substantiation” with regard to the spinal injury complaints. He opined that
the medical file could not objectively account for appellant’s inhibited postoperative recovery
and asserted, “From a truly objective perspective, I would place no restrictions on him
whatsoever.”
On December 30, 2009 OWCP issued a notice of proposed termination of wage-loss
compensation and medical benefits. It gave appellant 30 days to submit rebuttal evidence.
In a January 13, 2010 report, Dr. Kremchek reiterated that appellant was unable to return
to his regular occupation. He opined that, when appellant was originally hurt moving luggage,
“the mechanism of action definitely irritated the right shoulder the most, but by going into a left
to right fashion and lifting with his left hand, when it jammed, I’m sure that could have irritated
some of the preexisting osteoarthritic changes in his [acromioclavicular] joint.” Dr. Kremchek,
opined that, “over time and with favoring, the soreness in his neck has persisted…. I feel with
the degenerative changes that he has and the aggravation from the injury that led to the surgery
and the soreness that he has had with the right side, I think it would be hard for him to go back to
his original position.” He recommended vocational rehabilitation to get this right arm up to full
strength and then possibly appellant could work in an appropriate position.
Appellant contended in a January 16, 2010 letter that a preemployment evaluation did not
reveal a preexisting condition, medical evidence supported a work-related neck injury and
Dr. Lee was unqualified to administer the referee examination. He provided various Internet
articles concerning the causes of cervical and lumbar degenerative disc disease.
By decision dated February 4, 2010, OWCP terminated appellant’s medical and wageloss benefits effective February 14, 2010, finding that the weight of the medical evidence
established that his accepted employment conditions resolved.
Appellant requested a telephonic hearing, which was held on May 7, 2010. At the
hearing, he testified that he was initially hired by the employing establishment in 2004 and did
not miss work until his August 25, 2006 arthroscopy. In January 2010, appellant was advised to
undergo neck surgery. He returned to regular duty on March 10, 2010 after an approximate fouryear absence, but still experienced right shoulder pain, weakness and irritation and had difficulty
lifting and standing continuously. Appellant’s attorney argued that the medical evidence was
sufficient to show employment-related bilateral shoulder and neck injuries warranting medical
treatment.
On July 28, 2010 OWCP’s hearing representative affirmed the February 4, 2010 decision.
LEGAL PRECEDENT
Once OWCP has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits,4 which includes furnishing rationalized medical opinion
4

I.J., 59 ECAB 408 (2008); Fermin G. Olascoaga, 13 ECAB 102, 104 (1961).

4

evidence based on a proper factual and medical background.5 Having determined that an
employee has a disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability ceased or was no longer related to
the employment.6 The right to medical benefits for an accepted condition, on the other hand, is
not limited to the period of entitlement to disability compensation. To terminate authorization
for medical treatment, OWCP must establish that an employee no longer has residuals of an
employment-related condition, which would require further medical treatment.7
If there is a conflict in medical opinion between the employee’s physician and the
physician making the examination for the United States, OWCP shall appoint a third physician,
known as a referee physician or impartial medical specialist, to make what is called a referee
examination.8 Where OWCP has referred appellant to a referee physician to resolve a conflict,
the referee’s opinion, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9
ANALYSIS
OWCP accepted appellant’s traumatic injury claim for right upper arm and shoulder
sprains, a degenerative labral tear, synovitis and impingement syndrome and expanded it to
include left upper arm and shoulder sprains. In July 5 and September 13, 2007 reports,
Dr. Kremchek specified that appellant also sustained neck and back symptoms secondary to the
original June 16, 2006 injury. He later expressed in an August 28, 2008 work capacity
evaluation form and a January 21, 2009 report that appellant could not perform his regular job
due to a permanent right shoulder disability, left shoulder soreness and a possible cervical
impairment. By contrast, Dr. Sheridan’s December 3, 2008 second opinion examination report
opined that appellant was no longer disabled because each of his accepted employment
conditions resolved and that he did not sustain a neck injury. After determining that there was a
conflict in medical opinion as to whether appellant still had an employment-related condition or
disability, OWCP appointed Dr. Lee as an impartial medical specialist.
The Board finds that Dr. Lee’s May 21 and October 15, 2009 referee examination reports
are entitled to special weight, as they were well rationalized and based on a proper factual and
medical history. Dr. Lee reviewed the complete medical record and conducted an extensive
physical examination, which encompassed visual inspection, palpation, measurements and an
array of other tests. He observed and explained numerous discrepancies between appellant’s
assertions of persisting neck, back and bilateral shoulder symptoms and the objective findings,
such as the lack of muscular atrophy and spasms in the afflicted areas. Also, while x-rays
exhibited degenerative cervical, thoracic and lumbar changes, Dr. Lee attributed them to
5

Larry Warner, 43 ECAB 1027 (1992); D.C., Docket No. 09-1070 (issued November 12, 2009).

6

I.J., supra note 4.

7

Furman G. Peake, 41 ECAB 361, 364 (1990); L.G., Docket No. 09-1692 (issued August 11, 2010).

8

See 5 U.S.C. § 8123(a); 20 C.F.R. § 10.321.

9

L.W., 59 ECAB 471 (2007); James P. Roberts, 31 ECAB 1010 (1980).

5

appellant’s age. He articulated that each of appellant’s claimed symptoms involved soft tissue
injuries that should have resolved within three months of onset. Dr. Lee added that the medical
file could not objectively account for appellant’s difficulty recuperating after his arthroscopies.
Based on this thorough assessment, he concluded that appellant’s employment-related disability
and residuals ceased. Consequently, the Board finds that OWCP properly relied on Dr. Lee’s
reports in terminating appellant’s medical and wage-loss benefits effective February 14, 2010.
Appellant did not furnish sufficient medical evidence to overcome the special weight
afforded to Dr. Lee’s opinion. A January 13, 2010 report from Dr. Kremchek, which maintained
that appellant had work-related injuries and was unable to perform his job duties, failed to
provide sufficient medical rationale demonstrating how an accepted condition caused a disability
for his particular employment.10 A medical opinion not fortified by medical rationale is of little
probative value.11 Furthermore, as Dr. Kremchek was on one side of the conflict that Dr. Lee
resolved, a new report from him will generally not be sufficient to create a new conflict.12
In addition, the various Internet articles that appellant provided are not determinative on
the cause of appellant’s conditions. The Board notes that such articles lack evidentiary value
because a physician’s reasoned opinion did not establish that the medical processes described
applied to the facts and circumstances of appellant’s situation.13
Appellant contends on appeal that the July 28, 2010 decision was contrary to fact and
law. As noted, OWCP discharged its burden of justifying termination of medical and
compensation benefits. Appellant may submit new evidence or argument with a written request
for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective February 14, 2010.

10

Dean E. Pierce, 40 ECAB 1249 (1989).

11

George Randolph Taylor, 6 ECAB 986, 988 (1954).

12

I.J., supra note 4; Jaja K. Asaramo, 55 ECAB 200 (2004); Dorothy Sidwell, 41 ECAB 857 (1990).

13

See Robert S. Winchester, 54 ECAB 191 (2002); Harry Cowling, 17 ECAB 426 (1966). See also Patricia S.
Arney, Docket No. 04-1349 (issued November 30, 2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 28, 2010 is affirmed.
Issued: August 3, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

